Citation Nr: 0921704	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

1.  Entitlement to service connection for a claimed lung 
disorder. 

2.  Entitlement to a total disability rating based on 
individual unemployability reason of service-connected 
disability (TDIU).  




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1977 to 
December 1989.  He currently resides outside of the United 
States.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and December 2005 RO rating 
decisions.  

In February 2008 and August 2008 the Board remanded the 
issues on appeal to the RO via the Appeals Management Center 
(AMC), for further development.  

The issue of a total rating based on individual 
unemployability by reason of service-connected disability is 
being remanded to the RO via the AMC, in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.  



FINDING OF FACT

The currently demonstrated pleural fibrosis with the 
residuals of a right lung decortication for an empyema is 
shown as likely as not to have had its clinical onset during 
the Veteran's extended period of active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by pleural fibrosis with the residuals 
of right lung decortication for an empyema is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION.

To the extent that action taken hereinbelow is fully 
favorable to the Veteran, a discussion of VCAA is not 
required at this time.  The Veteran has not been afforded a 
VA examination in connection with his claim to date; however, 
he has provided medical evidence from his treating health 
care providers in Germany that is probative of his claim.  

A careful review of the service treatment record shows that 
the Veteran was treated throughout his period of service for 
cough and chest pains.  The various diagnoses recorded during 
service included those of upper respiratory infection, asthma 
and sinusitis.  

In a June 2004 statement, a private physician in Germany 
stated that the Veteran had treatment for fibrosis pleurisy 
and had undergone surgery for a right lung empyema in 1994.  
The physician opined that this condition had existed for a 
long time and perhaps during service.  In a subsequent 
statement dated in March 9, 2006, the physician documented 
treatment of the Veteran from October 1991 to 1994 for 
recurrent upper respiratory infections.  

In a March 2005, the private physician stated that the 
Veteran's large thoracic empyema with thickened pleural 
fibrosis was indicative of a long history of lung disease, in 
this case, pneumonia.  He had a procedure for decortication 
of the right lung due to pleural fibrosis.  He further stated 
that it was distinct evidence for bacterial infection that 
had not been indicated at any time.  

Given the medical opinion rendered in support of the claim, 
the Board finds the evidence to be in a state of relative 
equipoise in showing that the Veteran currently suffers from 
pleural fibrosis with the postoperative residuals of a 
decortication procedure of the right lung due to an empyema 
that as likely as not is was caused by recurrent episodes of 
respiratory disease that started while he was on active duty 
from 1977 through December 1989.  

Accordingly, in resolving all reasonable to doubt in the 
Veteran's favor, service connection for the demonstrated lung 
disability is warranted.  



REMAND

Given the action in granting service connection for chronic 
pulmonary disease, the Board finds that the Veteran should be 
afforded the equivalent of a VA examination to determine the 
current severity of the respiratory disability.  

In addition, the RO must adjudicate the Veteran's claim for 
increased compensation based on the Veteran's assertions that 
he precluded from performing substantially gainful employment 
consistent with his educational and occupational as the 
result of the lung disorder.  All indicated developed must be 
performed in this regard.  

After providing the required notice, the RO should obtain any 
additional evidence for which the Veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the matter remaining on appeal.  

Accordingly, the remaining claim is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he provide sufficient information, and if 
necessary authorization, to enable the RO 
to obtain any additional pertinent 
treatment records not currently of 
record.  The Veteran also should be 
informed that he may submit medical 
evidence to support his claim for a total 
compensation rating based on individual 
unemployability by reason service-
connected disability.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of in 
Dingess/Hartman v. Nicholson.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  To the extent possible, the Veteran 
should be afforded an examination for VA 
to ascertain the current severity of his 
lung disability.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should also opine as to whether 
the Veteran currently is shown to be 
precluded from performing substantially 
gainful employment consistent with his 
educational and occupational experience 
by his current lung condition.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims should be readjudicated in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish the Veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



